PER CURIAM.
We have for review State Farm Mutual Automobile Insurance Co. v. Palacino, 562 So.2d 837 (Fla. 4th DCA 1990), which certified conflict with Jernigan v. Progressive American Insurance Co., 501 So.2d 748 (Fla. 5th DCA), review denied, 513 So.2d 1062 (Fla.1987), disapproved, Brixius v. Allstate Insurance Co., 589 So.2d 236 (Fla.1991). The court below expressly applied the law as stated in Brixius v. Allstate Insurance Co., 549 So.2d 1191 (Fla. 2d DCA 1989), which we subsequently have approved. Brixius, 589 So.2d at 238. Accordingly, the opinion under review is approved.
It is so ordered.
SHAW, C.J. and OVERTON, GRIMES and HARDING, JJ., concur.
KOGAN, J., dissents with an opinion, in which BARKETT, J., concurs.
McDONALD, J., dissents.